       Case 3:19-cv-05645-VC Document 123 Filed 10/23/20 Page 1 of 14


IAN N. FEINBERG (SBN 88324)
ifeinberg@feinday.com
M. ELIZABETH DAY (SBN 177125)
eday@feinday.com
MARC BELLOLI (SBN 244290)
mbelloli@feinday.com
Nicholas Martini (SBN 237687)
nmartini@feinday.com
FEINBERG DAY KRAMER ALBERTI
LIM TONKOVICH & BELLOLI LLP
577 Airport Blvd., Suite 250
Burlingame, CA. 94010
Tel: 650.825.4300/Fax: 650.460.8443

Attorneys for Defendant/Counterclaimant
BioCardia, Inc.

                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION
BOSTON SCIENTIFIC CORPORATION,               CASE NO. 3:19-05645-VC
BOSTON SCIENTIFIC SCIMED, INC.
AND FORTIS ADVISORS LLC,                     BIOCARDIA, INC.’S MOTION TO JOIN
                                             BIOCARDIA, LIFESCIENCES, INC. AS AN
           Plaintiffs,                       ADDITIONAL COUNTERCLAIMANT
     v.                                      AND RATIFY BIOCARDIA’S ACTS IN
BIOCARDIA, INC.,                             THIS ACTION, OR IN THE
                                             ALTERNATIVE, TO SUBSTITUTE
             Defendant.                      BIOCARDIA LIFESCIENCES, INC. AS
                                             COUNTERCLAIMANT INSTEAD AND IN
                                             PLACE OF BIOCARDIA, INC. PURSUANT
                                             TO RULE 17(a)(3)

                                             Date: December 3, 2020
                                             Time: 10:00 am
                                             Judge: Hon. Vince Chhabria
                                             Crtrm: 4, 17th Floor

BIOCARDIA, INC.,
             Counterclaimant,
      v.
BOSTON SCIENTIFIC CORPORATION,
BOSTON SCIENTIFIC SCIMED, INC.
AND FORTIS ADVISORS LLC,
AND SURBHI SARNA,
           Counterdefendants.




                          MOTION TO JOIN AND RATIFY OR SUBSTITUTE - 3:19-CV-05645-VC
            Case 3:19-cv-05645-VC Document 123 Filed 10/23/20 Page 2 of 14



                                                 TABLE OF CONTENTS

NOTICE OF MOTION ................................................................................................................... 1
MEMORANDUM OF POINTS AND AUTHORITIES ................................................................ 2
I.     INTRODUCTION .................................................................................................................. 3
II.    FACTUAL BACKGROUND ................................................................................................. 3
III.      LEGAL STANDARD......................................................................................................... 7
IV.       ARGUMENT ...................................................................................................................... 7
V.     CONCLUSION ..................................................................................................................... 11




                                                                    i
                                       MOTION TO JOIN AND RATIFY OR SUBSTITUTE- 3:19-CV-05645-VC
            Case 3:19-cv-05645-VC Document 123 Filed 10/23/20 Page 3 of 14



                                                   TABLE OF AUTHORITIES
Cases
Bank of N.Y. Mellon v. Stafne,
  No. C16-77-TSZ, 2016 WL 2016 8738664 (W.D. Wash. Aug. 9, 2016) ................................... 8
Continental Insurance Co. v. N.A.D. Inc.,
  16 Fed. Appx. 659 (9th Cir. 2001) ............................................................................................ 10
Dolores Press, Inc. v. Robinson,
  766 F.Appx. 461 (9th Cir. 2019)................................................................................................. 7
Liberty Mut. Ins. Group v. Panelized Structures,
  No. 2:10-CV-01951-MMD, 2013 WL 760343 (D. Nev. Feb. 26, 2013)................................ 7, 8
Malikyar v. Sramek,
 No. C 07-03533 WHA, 2008 WL 4891020 (N.D. Cal. Nov. 12, 2008) ..................................... 9
Mutuelles Unies v. Kroll & Linstrom,
 957 F.2d 707 (9th Cir. 1992) .................................................................................................... 10
United States of America for the Use and Benefit of Robert Wulff, v. CMA, Inc.,
  890 F.2d 1070 (9th Cir. 1989) .................................................................................................... 9




                                                                  -ii-
                                      MOTION TO JOIN AND RATIFY OR SUBSTITUTE- 3:19-CV-05645-VC
         Case 3:19-cv-05645-VC Document 123 Filed 10/23/20 Page 4 of 14



                                    NOTICE OF MOTION

TO ALL PARTIES AND COUNSEL OF RECORD:
       PLEASE TAKE NOTICE that on Thursday, December 3, 2020 at 10 a.m., before the
Honorable Vince Chhabria in Courtroom 4 of the U.S. District Court of the Northern District of
California, located at 450 Golden Gate Avenue, San Francisco, California, Plaintiff BioCardia,
Inc. (“BioCardia”) will, by this motion and supporting memorandum of points and authorities
and the supporting declaration thereto, move to join BioCardia Lifesciences, Inc. as an Additional
Counterclaimant and Ratify the Acts of BioCardia, Inc. in this Action or, in the Alternative, to

Substitute BioCardia Lifesciences, Inc. as Counterclaimant Instead and In Place of BioCardia,
Inc., Pursuant to Rule 17(a)(3).




                                                 1
                            MOTION TO JOIN AND RATIFY OR SUBSTITUTE- 3:19-CV-05645-VC
         Case 3:19-cv-05645-VC Document 123 Filed 10/23/20 Page 5 of 14



                    MEMORANDUM OF POINTS AND AUTHORITIES

       BioCardia, Inc. (“BioCardia”) moves to join its wholly-owned subsidiary, BioCardia
Lifesciences, Inc. (“BioCardia Lifesciences”), as an additional Counterclaimant and ratify the
acts of BioCardia, Inc. in this Action or in the alternative, to Substitute BioCardia Lifesciences,
Inc. as Counterclaimant Instead and In Place of BioCardia, Inc., pursuant to Rule 17(a)(3).




                                                  -2-
                            MOTION TO JOIN AND RATIFY OR SUBSTITUTE- 3:19-CV-05645-VC
         Case 3:19-cv-05645-VC Document 123 Filed 10/23/20 Page 6 of 14



I.     INTRODUCTION

      Until the September 24, 2020 filing of Surbhi Sarna’s Corrected Notice of Motion to
Dismiss BioCardia’s Second Amended Answer to Complaint and Counterclaims, Dkt. 121 at 11
(“Ms. Sarna’s MTD SACC”), plaintiff BioCardia, Inc. had not realized that at least some, and
perhaps all, of the intellectual property in this case technically belongs to its wholly-owned
subsidiary, BioCardia Lifesciences, Inc. There is a reasonable explanation for this confusion,
requiring a small journey into some complex corporate transactions and resulting name-changes.
      The denial of this Motion could severely prejudice BioCardia due to contested statute of

limitations issues. While BioCardia believes the statute has not yet run, and is confident about
when it actually discovered its claims, there likely will be a dispute as to when it should have
discovered those claims. To avoid the possibility that the statute could run while this Motion is
pending (because of the potential for some event, of which BioCardia is presently unaware, that
occurred less than three years before the filing of this Motion but more than three years after this
Motion is ruled upon), BioCardia Lifesciences, Inc. is filing a complaint concomitantly with the
filing of this Motion to preserve the statute of limitations. Should this Motion be granted,
BioCardia Lifesciences, Inc. will immediately dismiss that lawsuit.
II.    FACTUAL BACKGROUND
       The name “BioCardia, Inc.” has been used by three distinct corporate entities over the
past twenty years as BioCardia’s business evolved. All three entities have been related to
plaintiff BioCardia, Inc. This complex corporate history is what has precipitated the need for the
present motion. See Declaration of Peter Altman in support of Plaintiff’s Motion to Join
BioCardia Lifesciences, Inc. as an Additional Counterclaimant or, in the Alternative, to
Substitute BioCardia Lifesciences, Inc. as Counterclaimant Instead and In Place of BioCardia,
Inc., Pursuant to Rule 17(a)(3) (“Altman Declaration”) at ¶ 3.
       On February 13, 1995, while an employee of another medical device company (Ventritex),
and with their written permission, Dr. Altman created Hippocratic Engineering to pursue catheter-
based technology at the intersection of biotechnology (cells, genes, and proteins). The Company
was incorporated in 1998. Altman Declaration at ¶ 4.
                                                 -3-
                            MOTION TO JOIN AND RATIFY OR SUBSTITUTE- 3:19-CV-05645-VC
         Case 3:19-cv-05645-VC Document 123 Filed 10/23/20 Page 7 of 14



       In 1999, Hippocratic Engineering, Inc. changed its name to BioCardia, Inc. (“BioCardia

1”). Dr. Altman was the President and CEO of the entity first named Hippocratic Engineering and
later named BioCardia 1. Altman Declaration at ¶ 5.
       In early 2002, BioCardia 1 sought additional financing and realized that it would be more
difficult to fund its interventional catheter business (part of the current BioCardia, Inc.) and its
blood-based gene expression diagnostics business together as one business than if the two
businesses were separate companies. On February 18, 2002, BioCardia 1 (formerly named
Hippocratic Engineering) created and spun out the blood-based gene expression diagnostics

business as BioCardia DeviceCo, Inc. (“DeviceCo”).
       On March 2, 2002 BioCardia 1 (identified as “Seller”) and DeviceCo. (identified as
“Buyer”) entered into an Asset Purchase Agreement and agreed in Section 1.1 as follows:




Altman Declaration at ¶ 8.
       This transfer included all intellectual property and contracts related to BioCardia, Inc.’s
medical device business. Id. As a result of the Asset Purchase Agreement, all of BioCardia 1’s
medical device intellectual property, including the invention assignments of Drs. Altman and
Stertzer, were transferred to DeviceCo. BioCardia 1 retained the rights to the gene expression
technology. Altman Declaration at ¶ 9.
       On May 17, 2002, BioCardia 1 (the former Hippocratic Engineering) changed its name
from “BioCardia, Inc.” to “Expression Diagnostics, Inc.” (dba XDx, Inc), which was more
suitable for its gene expression technology. This had the added advantage of making the name
BioCardia, Inc. available to DeviceCo, which was carrying on the medical device business
associated with the “BioCardia” name. At that time Dr. Altman was still the President and CEO
of Expression Diagnostics (the former BioCardia 1) as well as the President and CEO of
DeviceCo. Altman Declaration at ¶ 10.

                                                 -4-
                             MOTION TO JOIN AND RATIFY OR SUBSTITUTE- 3:19-CV-05645-VC
         Case 3:19-cv-05645-VC Document 123 Filed 10/23/20 Page 8 of 14



       On August 9, 2002, DeviceCo changed its name to BioCardia, Inc. (“BioCardia 2”).

Altman Declaration at ¶ 11.
       On January 17, 2003, Expression Diagnostics, Inc. (BioCardia 1 f/k/a Hippocratic
Engineering, Inc.) completed a financing with Kleiner Perkins Caufield and Byers and Texas
Pacific Group. At that time Dr. Altman stepped down as CEO of Expression Diagnostics, Inc.
(the former BioCardia 1) but continued to work as President and CEO of BioCardia, Inc.
(BioCardia 2). Altman Declaration at ¶ 12.
        In 2008, Ms. Sarna became an employee of BioCardia 2. Altman Declaration at ¶ 13.

       In 2016, BioCardia 2 entered into a financing transaction with a publicly traded shell
(non-operating) company having cash and a listing on a stock exchange. As a result of the
transaction, the shell company, Tiger X Medical, Inc. (“Tiger X”), became the owner of
BioCardia 2, and the shareholders of BioCardia 2 became shareholders of Tiger X. Altman
Declaration at ¶ 14.
       Because it was intended that Tiger X, as parent company, would take the “BioCardia,
Inc.” name, BioCardia 2 was renamed BioCardia LifeSciences, Inc. Tiger X changed its name to
BioCardia, Inc. (“BioCardia 3”). Dr. Altman became the President and CEO of BioCardia 3
(the former Tiger X). Altman Declaration at ¶ 15.
       As a result of the 2016 transaction, BioCardia 3 owns all of the stock in BioCardia
Lifesciences (BioCardia 2). The management and employees of BioCardia 3 after the
transaction were the same as before the transaction. The business of BioCardia 3 after the
transaction was the business of BioCardia 2 before the transaction. Altman Declaration at ¶ 16.
       In sum, the entity which owns the claims asserted in this Action is BioCardia
Lifesciences (the former BioCardia 2), not its parent, BioCardia 3 (the former Tiger X) which
owns all the stock in BioCardia Lifesciences. Altman Declaration at ¶ 17. Since the 2016
transaction, BioCardia 3 and BioCardia Lifesciences have been operating as a single company
with consolidated financials. BioCardia, Inc. (including BioCardia Lifesciences) only has 27
employees. Altman Declaration at ¶ 18.
       Although BioCardia, Inc.(BioCardia 3) and its wholly-owned subsidiary, BioCardia
                                                -5-
                              MOTION TO JOIN AND RATIFY OR SUBSTITUTE- 3:19-CV-05645-VC
         Case 3:19-cv-05645-VC Document 123 Filed 10/23/20 Page 9 of 14



Lifesciences, Inc. (the former BioCardia 2), are distinct legal entities, Dr. Altman never thought

of them as two entities and thus did not distinguish between them. Altman Declaration at ¶ 19.
       In fact, BioCardia 3 plans to merge BioCardia Lifesciences into itself to create a single
entity. Dr. Altman always thought of, and managed, BioCardia Lifesciences and BioCardia, Inc.
as one and the same company, and there has been no other corporate business issue that would
have made this a pressing matter for the business. To Dr. Altman, BioCardia Lifesciences and
BioCardia, Inc. were, for all intents and purposes, the same entity. Altman Declaration at ¶ 20.
       When the merger of BioCardia Lifesciences into BioCardia 3 occurs, BioCardia

Lifesciences will cease to exist as a separate company. For this reason, BioCardia, Inc.
(BioCardia 3) will not merge up BioCardia Lifescienses into BioCardia, Inc. until after the
pending motions are resolved. Also for this reason, BioCardia, Inc. (BioCardia 3) seeks to add
BioCardia Lifesciences as an additional plaintiff, rather than to substitute it for BioCardia 3, so
the proper entity will still be a party to this Action after BioCardia Lifesciences is merged into
BioCardia, Inc. (BioCardia 3). Altman Declaration at ¶ 21.
       Because the anticipated merger of BioCardia Lifesciences into BioCardia, Inc. (BioCardia
3) would require BioCardia, Inc. to then be added back in as a plaintiff, BioCardia 3 instead seeks
to add BioCardia Lifesciences as an additional plaintiff now. In addition, because BioCardia 3
and BioCardia Lifesciences have been operated as a single entity, it is possible that some of the
injury alleged in this Acton was suffered by BioCardia 3 directly rather than through its subsidiary,
BioCardia Lifesciences. That is an additional reason why BioCardia 3 prefers that BioCardia
Lifesciences be added as an additional plaintiff rather than substituted as the plaintiff in place of
BioCardia 3.
       As President of BioCardia Lifesciences, Inc., Dr. Altman ratifies the acts BioCardia, Inc.
already undertook in this litigation.     In particular, BioCardia Lifesciences, Inc. authorizes
continuation of this Action and agrees to be bound by the results of this Action. Altman
Declaration at ¶ 22. BioCardia Lifesciences also ratifies the Acts of BioCardia, Inc. in this Action.
Id.


                                                  -6-
                             MOTION TO JOIN AND RATIFY OR SUBSTITUTE- 3:19-CV-05645-VC
        Case 3:19-cv-05645-VC Document 123 Filed 10/23/20 Page 10 of 14



III.   LEGAL STANDARD

       Federal Rule of Civil Procedure Rule 17(a)(3) (“Rule 17(a)(3)”) authorizes a ready solution
to this problem by providing that joinder, substitution, or ratification is appropriate:

       The court may not dismiss an action for failure to prosecute in the name of the real
       party in interest until, after an objection, a reasonable time has been allowed for the
       real party in interest to ratify, join, or be substituted into the action. After
       ratification, joinder, or substitution, the action proceeds as if it had been originally
       commenced by the real party in interest.
This provision is “intended to prevent forfeiture when determination of the proper party to sue is
difficult or when an understandable mistake has been made.” Federal Rules of Civil Procedure

Rule 17 Notes of Advisory Committee on Rules – 1966 Amendment.
IV.    ARGUMENT
        Rule 17(a)(3) provides that “[a]fter ratification, joinder or substitution, the action proceeds
as if it had been originally commenced by the real party in interest.” The Ninth Circuit recently
confirmed that joinder pursuant to Rule 17(a) can cure the lack of standing for a plaintiff. Dolores
Press, Inc. v. Robinson, 766 F.Appx. 461, 465 (9th Cir. 2019). “Thus, the action may be
maintained, ‘even though the original plaintiff presumably has no standing.’” Liberty Mut. Ins.
Group v. Panelized Structures, No. 2:10-CV-01951-MMD, 2013 WL 760343, at *3 (D. Nev. Feb.
26, 2013) (internal citations omitted; emphasis supplied):

       Before the Court are Plaintiff Liberty Mutual Insurance Group's Motion to
       Substitute LM Insurance Corporation as Plaintiff Real Party in Interest Pursuant to
       Rule 17(a) (Dkt. No. 119), Defendant Panelized Structure's Motion to Dismiss
       (Dkt. No. 132), and Defendant Panelized Structure's Motion for Judicial Estoppel
       (Dkt. No. 165). Liberty Mutual Insurance Group alleges that this action was
       inadvertently brought in its name, rather than the name of its subsidiary, LM
       Insurance Corporation, who was the actual party to the disputed contract. However,
       Liberty Mutual Insurance Group brought this motion after two years of litigation,
       including litigation on the very subject of the real party in interest. For this reason,
       Panelized Structures opposes the motion, and has brought separate motions arguing
       that Liberty Mutual is estopped from making the argument that it is not the real
       party in interest, and that the Court lacks subject matter jurisdiction as the suit is
       not prosecuted by the real party in interest. For the reasons discussed below,
       Plaintiff's Motion to Substitute is granted, and Defendant's Motions to Dismiss and
       for Judicial Estoppel are denied. Liberty Mutual is also ordered to show cause why
       the Court should not impose sanctions for its negligent misrepresentations to the
       Court.
                                                   -7-
                             MOTION TO JOIN AND RATIFY OR SUBSTITUTE- 3:19-CV-05645-VC
        Case 3:19-cv-05645-VC Document 123 Filed 10/23/20 Page 11 of 14


Id. at * 1. The court set forth a three-part analysis as to whether to grant the motion.
       First, “substitution under FRCP 17(a) is only applicable when the wrong party initiated suit
because ‘determination of the right party to sue was difficult’ or because ‘an understandable
mistake was made.’” Id. at *3.

       Second, “because the rule’s main purpose is to avoid injustice, ‘equitable principles should
apply’ in assessing the applicability of Rule 17(a) and the court must consider the prejudice to both
parties and the public policy interest in litigating suits on their merits.” Id. “When considering
prejudice to a defendant, ‘as long as defendant is fully appraised [sic] of a claim arising from
specified conduct and has prepared to defend the action, defendant’s ability to protect itself will
not be prejudicially affected if a new plaintiff is added, and defendant should not be permitted to
invoke a limitations defense.’” Id. (citations omitted).
       Third, the court considered whether Liberty Mutual brought its motion to substitute within
a reasonable time. Id. at 4.
       Over strenuous objection, the court granted the motion. Although it was “questionable”
whether Liberty Mutual’s prosecution of the action resulted from an “understandable mistake,”
its actions did “not appear to be a purposeful implementation of Rule 17(a) as part of trial
strategy.” Id. at *4. As the prejudice to LMIC from dismissal would be great (the statute of

limitations had run), while the prejudice to defendant from granting the motion would be
minimal (“Defendant has been fully apprised of the claim, has prepared to defend, and has in fact
defended itself against this action for some time”), the Court granted the motion. Id. at *5.
Moreover, the policy favoring a decision on the merits weighed heavily in favor of substitution.
Id. Even Liberty Mutual’s 20-month delay in bringing the motion did not defeat the substitution.
Id. at *4. And the Court rejected defendant’s judicial estoppel argument because “Liberty
Mutual’s actions do not appear to present the deliberate manipulation of the courts that the rule
seeks to prevent.” Id. at *2.
       Rule 17(a)(3) often has been invoked to allow substitution of the real party in interest in
circumstances essentially identical to those here and in Liberty Mutual. See Bank of N.Y. Mellon

v. Stafne, No. C16-77-TSZ, 2016 WL 2016 8738664, at *2 (W.D. Wash. Aug. 9, 2016) (granting

                                                  -8-
                               MOTION TO JOIN AND RATIFY OR SUBSTITUTE- 3:19-CV-05645-VC
         Case 3:19-cv-05645-VC Document 123 Filed 10/23/20 Page 12 of 14



motion to substitute a subsidiary in place of a parent and collecting other cases allowing the same

substitution).
        Plaintiff here (BioCardia 3) has a far stronger basis for its Rule 17(a)(3) motion than did
Liberty Mutual. “BioCardia, Inc.” is the party to the agreement with Sarna – but it turns out to
be BioCardia 2, not plaintiff BioCardia 3. Therefore, at most, listing “BioCardia, Inc.” as
plaintiff was an understandable mistake. BioCardia 3 gained no litigation advantage from this
mistake. It did not file this lawsuit in order to toll the statute of limitations until it could
substitute the correct party. See Malikyar v. Sramek, No. C 07-03533 WHA, 2008 WL 4891020,

at *5 (N.D. Cal. Nov. 12, 2008):

        Defendants contend that Malikyar should not be allowed to cure her status
        under Rule 17(a)(3) because it was not difficult to determine that Jacobsen,
        not Malikyar, was the real party in interest when the suit was filed because Jacobsen
        had already filed for bankruptcy. Jacobsen could bring the suit, but not Malikyar....

        The situations contemplated by Wulff and the advisory committee are
        distinguishable. In those instances, parties sought to toll the statute of limitations
        by filing suit, not by the real party in interest, then use the shelter of Rule
        17(a)(3) once the real party in interest was joined or substituted in the action to beat
        the statute of limitations. There is no evidence of such a ploy here. Plaintiffs filed
        their complaint well within the statute of limitations, which would have run on May
        5, 2009. Defendants contend in their reply brief that “the filing of this case
        by Malikyar alone was intended to circumvent Jacobsen's duty to list the alleged
        claim in his bankruptcy schedules” (Reply Br. 3). But defendants do not provide
        any support for this assertion. Malikyar is not prevented from curing her status
        under Rule 17(a)(3).
Id. at *5.
        United States of America for the Use and Benefit of Robert Wulff, v. CMA, Inc., 890 F.2d
1070 (9th Cir. 1989) (“Wulff”) cited and distinguished by Malikyar, involved a lawsuit filed by a
plaintiff who knew it did not have the rights it was asserting. The plaintiff filed anyway because
it knew the statute of limitations was about to run, and there was no time to get the necessary rights
in time to avoid the statute. The plaintiff hoped that it could acquire by assignment the rights
necessary to give it standing later, which it did. The plaintiff then amended the complaint to allege
the assignment. In opposition to a motion for summary judgment, the Wulff’s argued “that the
amended complaint may be construed as a specific ratification by B & K of the Wulffs' right to

                                                     -9-
                              MOTION TO JOIN AND RATIFY OR SUBSTITUTE- 3:19-CV-05645-VC
         Case 3:19-cv-05645-VC Document 123 Filed 10/23/20 Page 13 of 14



maintain this Miller Act claim under Fed.R.Civ.P. 17(a).” Id. at 1074. The Ninth Circuit rejected

that argument:

        In the Wulffs' Reply Brief they note that the suit was filed on September 17, 1986
        “in order to toll the statute of limitations.” Rule 17(a) does not apply to a situation
        where a party with no cause of action files a lawsuit to toll the statute of limitations
        and later obtains a cause of action through assignment. Rule 17(a) is the
        codification of the salutary principle that an action should not be forfeited because
        of an honest mistake; it is not a provision to be distorted by parties to circumvent
        the limitations period. B & K's assignment to the Wulffs of its claim against CMA
        cannot ratify the Wulffs' commencement of suit on a claim which theretofore did
        not exist.
Id. at 1075.
        Here the balance of equities favors BioCardia, Inc. BioCardia, Inc. thought it had the rights
it is asserting and certainly did not file this Action in its own name to avoid any statute of
limitations. The prejudice to BioCardia, Inc. of having to dismiss and refile on behalf of BioCardia
Lifesciences, Inc. could potentially be great. Defendants’ statute of limitations defense is based
on when BioCardia discovered or should have discovered the wrongdoing. Depending on when
that was, the statute of limitations could have run between when BioCardia, Inc. filed the original
complaint in this Action and now.
        On the other hand, there is no prejudice to Defendants. They have been fully apprised of
the claim and substitution will not affect their defense in the slightest. Indeed, permitting this
substitution of plaintiffs will bind the real party in interest and thus fulfill the purpose of the Rule.
See Mutuelles Unies v. Kroll & Linstrom, 957 F.2d 707, 712 (9th Cir. 1992) (“The function of
Rule 17(a) ‘is simply to protect the defendant against a subsequent action by the party actually
entitled to recover, and to insure generally that the judgment will have its proper effect as res
judicata.’”) (quoting Rule 17(a) Advisory Committee’s note).
        Finally, BioCardia’s Rule 17(a)(3) motion is timely as a matter of law. Sarna first objected
that BioCardia, Inc. was not the real party in interest on September 24, 2020. BioCardia’s motion
would be filed without delay, less than a month later. See Continental Insurance Co. v. N.A.D.
Inc., 16 Fed. Appx. 659, 662 (9th Cir. 2001) (motion filed less than two months after objection
“was not an unreasonable delay.”).

                                                   -10-
                              MOTION TO JOIN AND RATIFY OR SUBSTITUTE- 3:19-CV-05645-VC
        Case 3:19-cv-05645-VC Document 123 Filed 10/23/20 Page 14 of 14



       BioCardia Lifesciences, Inc. also formally ratifies the Acts of BioCardia, Inc. in this

Action. Altman Declaration at ¶ 22.
       As stated above, BioCardia, Inc. intends to consummate its long-time plan to merge
BioCardia Lifesciences into itself, which would make it necessary for BioCardia, Inc. again to be
a plaintiff. And some of the injury alleged in this Action may have been suffered by BioCardia,
Inc. Accordingly, BioCardia Inc. strongly prefers to be allowed to join BioCardia Lifesciences,
Inc. as an additional plaintiff. In the less preferred alternative, however, BioCardia, Inc. seeks
leave to substitute BioCardia Lifesciences, Inc. as plaintiff instead and in place of BioCardia, Inc.,

pursuant to Rule 17(a)(3).
V.     CONCLUSION
       For all the foregoing reasons, Defendant/Counterclamant’s motion Pursuant to Rule
17(a)(3) to join BioCardia Lifesciences, Inc. as an additional Counterclaimant should be granted.
In the less preferred alternative, BioCardia, Inc.’s motion to substitute BioCardia Lifesciences,
Inc. as Counterclaimant instead and in place of BioCardia, Inc. should be granted.


 Dated: October 23, 2020                   By /s/ Ian N. Feinberg
                                           Ian N. Feinberg
                                           FEINBERG DAY KRAMER ALBERTI LIM
                                           TONKOVICH & BELLOLI LLP
                                           Attorneys for Defendant/Counterclaimant BioCardia,
                                           Inc.




                                                  -11-
                             MOTION TO JOIN AND RATIFY OR SUBSTITUTE- 3:19-CV-05645-VC
